Citation Nr: 0114258	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  95-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased original rating for service-
connected major depressive disorder and dysthymia, currently 
rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and A.S.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In September 1994 the RO, inter alia, denied entitlement to 
service connection for PTSD, depression, dysthymia, and an 
Achilles tendon injury.  Subsequently, the veteran perfected 
an appeal as to these issues.

A February 1997 hearing officer's decision granted 
entitlement to service connection for tendonitis of the left 
ankle (claimed as an Achilles tendon injury) and denied 
entitlement to service connection for depression and 
dysthymia.  It was noted that the veteran had withdrawn his 
appeal as to the issue of entitlement to service connection 
for PTSD.

In a September 1997 supplemental statement of the case the RO 
noted the veteran had retracted his withdrawal of the appeal 
as to the issue of entitlement to service connection for 
PTSD.  

In an April 1999 rating decision, the RO granted entitlement 
to service connection for major depressive disorder and 
dysthymia as secondary to the veteran's service-connected 
left ankle disability and assigned a 30 percent disability 
rating effective from May 3, 1994.  The rating decision also 
continued the denial of entitlement to service connection for 
PTSD.  

In August 1999 the veteran perfected an appeal for 
entitlement to an increased rating for service-connected 
major depressive disorder and dysthymia.  Therefore, the 
Board finds the issues listed on the title page of this 
decision are properly developed for appellate review.

The Board notes that statements provided at the veteran's 
November 1999 personal hearing may be construed as a claim 
for entitlement to a total disability rating based upon 
individual unemployability.  This matter is referred to the 
RO for appropriate action.

Although the veteran requested a personal hearing before a 
member of the Board in a January 1995 VA Form 9, the Board 
finds that request was withdrawn by correspondence dated in 
November 1999.

The issue of entitlement to service connection for PTSD is 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA regarding the issue of entitlement to an 
increased rating for major depressive disorder and dysthymia.  

2.  Relevant evidence necessary for an equitable disposition 
of this issue has been obtained and the available medical 
evidence is sufficient for a determination of the matter on 
appeal.

3.  Persuasive medical evidence demonstrates the veteran's 
service-connected major depressive disorder and dysthymia are 
manifested by definite impairment of social and industrial 
adaptability without evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short-and long-term memory, impaired 
judgment, or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected major depressive disorder and 
dysthymia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 9434 (before and after November 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
claims and has made reasonable efforts to obtain all records 
identified and authorized by the claimant.  The Board further 
finds that the statements of the case and the supplemental 
statements of the case adequately notified the veteran of the 
efforts taken to obtain relevant records and of the future 
action to be taken by VA.  The Board is reasonably certain 
that additional pertinent records do not exist or that 
further efforts to obtain records would be futile.  

The Board notes that the veteran underwent VA medical 
examinations in July 1994, September 1998, and May 2000 and 
that medical opinions necessary for an adequate determination 
of regarding the issue of entitlement to an increased rating 
for major depressive disorder and dysthymia have been 
obtained.  Therefore, the Board finds that VA has met the 
notice and duty to assist provisions contained in the new 
law.  Further development and further expending of VA's 
resources is not warranted.

Background

Service medical records dated in December 1971 show the 
veteran's mental status was basically within normal limits 
except some seeming detachment concerning difficulty with a 
left leg injury.  The examiner noted there was no evidence of 
psychosis or homicidal or suicidal tendencies.  The diagnoses 
included conversion reaction.  The veteran's July 1976 
separation examination revealed a normal clinical psychiatric 
evaluation.

VA medical records dated in January 1985 show the veteran 
requested treatment for chronic alcoholism and 
anxiety/depression.  It was noted the veteran had a history 
of a grand mal seizure in January 1978 when he was admitted 
after a suicide attempt.  The diagnoses included chronic 
alcoholism and chronic anxiety/depression.  

VA Vet Center records dated from June 1988 to July 1993 
include a diagnosis of alcohol dependency.  The records show 
the veteran reported feelings of depression and anxiety 
related to problems with his girlfriend and their children.  
A September 1992 examiner noted the veteran displayed 
depression, anger, and guilt, but had no significant 
vegetative signs of depression.  It was noted he appeared to 
have passive-aggressive traits.

VA medical records dated in November 1992 show the veteran 
reported a history of dysthymic symptoms and alcohol and 
cocaine abuse.  He stated he was unemployed and had been 
discharged from a vocational rehabilitation program because 
he was not doing very well in it.  He reported he lived with 
his girlfriend and stayed home all day caring for her 4 
children. 

Department of Health and Human Services, Social Security 
Administration (SSA) records show the veteran was awarded 
entitlement to disability benefits due to severe depression, 
personality disorder, and history of alcohol and 
polysubstance abuse.  A March 1994 administrative decision 
found the veteran had not engaged in substantial gainful 
activity since November 15, 1990.  It was noted an April 1993 
psychiatric examination revealed diagnoses of alcohol 
dependence, dysthymia, malingering, and personality disorder, 
and that the veteran had good functional capacity with the 
exception of a serious limitation in the area of tolerance to 
work stresses.

On May 3, 1994, the veteran submitted an application for 
entitlement to service connection for PTSD, depression, 
dysthymia, and personality disorder.  He reported he last 
worked in November 1990.

Private medical correspondence dated in May 1994 reported the 
veteran had been treated for potential readjustment 
difficulties with depressive and anxious features.  

VA medical records dated in July 1994 show the veteran 
reported he had been arrested again and charged with 
assaulting his girlfriend in front of the children.  The 
examiner noted the veteran was depressed but not suicidal.

During VA examination in July 1994, the veteran reported he 
had been depressed since 1971 and that the disorder was 
manifested by disturbance of sleep, appetite, and 
concentration.  He stated he had difficulty trusting others 
and that he had no friends.  He stated he last worked in 
1989.  He reported he had survival guilt, was hypervigilant, 
and had suicidal thoughts.  He stated he did not experience 
nightmares but that he occasionally experienced flashbacks.  
He reported problems with alcohol, drugs, and spousal abuse.  
He stated he was receiving treatment for depression at a 
mental health clinic and was taking Zoloft and anti-anxiety 
medication. 

The examiner noted the veteran was marginally groomed and 
that he stated he was depressed most of the time.  His affect 
was appropriate but blunted.  There was no evidence of 
homicidal or suicidal ideation or psychosis.  His cognitive 
functions were grossly intact.  The diagnoses included 
chronic severe PTSD and substance abuse disorders.  The 
examiner assigned a global assessment of functioning (GAF) 
score of 35.

A May 1995 VA discharge summary noted the veteran had 
completed a treatment program for drug and alcohol abuse.  It 
was indicated he had experienced suicidal thoughts prior to 
treatment and was on probation from a domestic violence 
charge.  The diagnoses included alcohol dependence, substance 
abuse, and depression.

A January 1996 private psychological evaluation included an 
Axis I diagnosis of alcohol dependence without physiological 
dependence in early full remission.  A GAF score of 52 was 
provided and described as moderate symptoms.  

At his personal hearing in April 1996 the veteran, in 
essence, stated his belief that his depression had been 
manifest during active service and was related to his left 
leg injury.  He stated that in 1977 he had been admitted to 
the Albuquerque VA medical center after a suicide attempt but 
that he received no other psychiatric treatment prior to 
1994.  

In an April 1996 statement in support of his claim the 
veteran stated that during service he was antisocial, a 
loner, passive-aggressive, and violent, symptoms he claimed 
were the manifestations of mental illness.  He stated that 
after service he drank excessively and was arrested for 
driving under the influence 3 times in one month in 
California.  He reported he had attempted suicide in 1977 and 
that he had been homeless and unable to maintain employment.  
He stated that he had lost contact with his family for over 
10 years and had been in jail and prison.  

He reported he had been sober for approximately one year but 
still experienced depression and anxiety.  He stated 
medication helped with anxiety and sleeping problems but that 
he still experienced headaches, irritability, and had 
difficulty with relationships.

In an April 1996 affidavit, 3 members of the veteran's family 
reported that the veteran had returned from Vietnam with his 
left leg in a cast and displayed sadness that remained after 
the cast was removed.  They stated he had not been active and 
had few friends.  They recalled the veteran had been admitted 
to the Albuquerque VA medical center after a suicide attempt.  
They stated although the veteran displayed a lot of 
discomfort that he was attending Alcoholics Anonymous 
meetings and his outlook had improved after he was awarded 
custody of his 7 year old son.  

In December 1996, the RO received a report from the 
Albuquerque VA medical center indicating a search for medical 
records for the period from 1977 to 1978 had been 
unsuccessful.  It was noted the search included a search of 
the federal achieves. 

In a September 1997 statement, the veteran's sister, R.J., 
recalled having received a telephone call from the veteran in 
1978 while he was hospitalized at a VA medical center after a 
suicide attempt.  

VA medical records dated in May 1998 show the veteran was 
attending school and doing well.  He stated his sleep, 
appetite, and concentration were good.  The examiner noted 
the veteran was alert with normal speech.  His thoughts were 
goal directed but his mood was impatient and his affect was 
slightly blunted.  There was no evidence of hallucinations or 
suicidal ideation.  The diagnosis was recurrent depression, 
improved/stable overall.

A July 1998 VA psychiatric clinic report noted the veteran 
requested medication to help him sleep and reported minimal 
anxiety symptoms.  The examiner noted he was dressed casually 
but looked tired.  His speech was spontaneous, coherent, and 
relevant.  His mood was variable and his affect was full 
range.  There was no evidence of psychosis or suicidal or 
homicidal ideation.  Insight and judgment were not impaired.  
The diagnoses included recurrent major depression, in partial 
remission, and anxiety disorder.  A GAF score of 65 was 
assigned.

During VA psychiatric examination in September 1998 the 
veteran reported that since active service he had experienced 
depressed mood, helplessness, hopelessness, suicidal thoughts 
with 2 prior attempts, difficulty concentrating, little 
interest, low energy or motivation, sleep difficulty, social 
avoidance, and low self-esteem.  He stated he had noticed an 
improvement in feelings of hopelessness, suicidal thoughts, 
interest, energy and motivation, sleep, and social avoidance 
since he began taking psychotropic medication in 1992.

The examiner noted the veteran was well groomed without 
evidence of tics or unusual mannerisms.  His speech fluency, 
articulation, tone, and rate appeared within normal limits.  
He described his mood as OK.  His affect was constricted and 
he appeared to be depressed.  He was oriented to person, 
place, time, and situation.  Intelligence was estimated to be 
average.  His thought processes were logical, goal directed, 
and coherent.  There was no evidence of psychosis or 
homicidal or suicidal ideation.  Judgment was intact and 
insight was apparent.  He was able to complete cognitive 
processing tasks with few errors, his remote memory was 
largely intact, and short-term memory was intact.  

The examiner reported diagnoses of recurrent major depressive 
disorder, current episode moderate, dysthymia, and alcohol 
dependence, in full remission.  It was noted that the major 
depressive and dysthymia disorders appeared to be related to 
the veteran's Achilles tendon injury.  It was also noted that 
the veteran had a social and vocational impairment consistent 
with the diagnoses but that the veteran was presently 
attending school part-time with a 3.5 grade point average and 
was raising his 9 year old son who had been diagnosed with 
ADHD and fetal alcohol syndrome.  A GAF score of 55 was 
assigned for the current and past years.

VA medical records dated in February 1999 show that a mental 
status examination revealed the veteran was alert and 
oriented times 3, but that he easily became defensive and 
mildly irritable.  He complained of sad mood and irregular 
sleep.  There was no evidence of suicidal or homicidal 
ideation, hallucinations, or psychomotor upset.  His memory 
was intact and intelligence was estimated in the average 
range.  The diagnoses included dysthymic disorder, substance 
use/abuse disorder, and passive-dependent-aggressive traits.

In April 1999 rating decision, the RO granted entitlement to 
service connection for major depression and dysthymia as 
secondary to a service-connected left ankle disability.  A 30 
percent disability rating was assigned effective from May 3, 
1994.

In his notice of disagreement the veteran requested 
entitlement to a higher disability rating.  In his 
substantive appeal he stated a higher rating was warranted, 
in essence, because of employment and relationship problems.

At his personal hearing in November 1999 the veteran 
testified that his service-connected psychiatric disability 
prevented his obtaining or sustaining gainful employment.  
The veteran stated he received irregular treatment for his 
psychiatric disorders, primarily to have his medications 
refilled.  He stated that on a typical day he would send his 
son to school and spend the rest of the day shopping and 
napping.  He stated A.S. was his only close friend and that 
he had difficulty establishing relationships.  He reported he 
lived alone with his son.  A.S. testified that the veteran 
was paranoid and would only eat in restaurants where he could 
watch the cooks.  He also stated that the veteran experienced 
occasional episodes of depression when he would not answer 
the door.  

During VA psychiatric examination in May 2000, the veteran 
reported his chief complaints were lack of motivation, loss 
of interest, irritability, and excessive sleep.  He stated he 
had never been married and that he lived with his 10 year old 
son.  He reported he had one close friend and that reading 
was his only hobby.  He stated he had not worked since 1989 
but was currently attending school part-time to receive a 
certificate as a medical administrative assistant.  He 
reported feelings of hopelessness and suicidal thoughts but 
denied current plan or intent.  He stated he was depressed 
most of the time.  He reported excessive sleep, fluctuation 
in appetite, irritability, and impaired concentration and 
memory.  

The examiner noted the veteran was well groomed and wore 
casual attire.  There was no evidence of unusual tics or 
mannerisms.  He was able to articulate his thoughts with rate 
and volume of speech within normal limits.  His mood appeared 
depressed with constricted affect.  He was oriented to 
person, place, approximate date, and situation.  Intelligence 
was estimated in the average to above average range.  His 
thought processes were goal directed, logical, and coherent.  
There was no evidence of suicidal or homicidal ideation, 
paranoia, or psychosis.  Judgment was intact and insight was 
largely apparent.  He was able to perform cognitive 
processing tasks without error and his remote and short-term 
recall were intact.

The examiner reported diagnoses of recurrent major depressive 
disorder, current episode moderate, dysthymia, and alcohol 
dependence.  It was noted the veteran had a social and 
vocational impairment consistent with the diagnoses but that 
the veteran was presently attending school and was raising 
his 10 year old son who had been diagnosed with ADHD and 
fetal alcohol syndrome.  The examiner's impression was that 
the veteran's functioning was in the low moderate range but 
was not a severe impairment.  A GAF score of 53 was assigned 
for the current and past years.

In August 2000 the veteran submitted a copy of a report of 
SSA earnings from 1969 to 1999.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In this case, the veteran submitted his original claim on May 
3, 1994, and perfected an appeal as to the compensation level 
assigned after the initial award of entitlement to service 
connection for major depressive disorder and dysthymia.  The 
Board notes that in November 1996 the schedular criteria for 
evaluations of psychiatric disabilities were amended, 
effective November 7, 1996.  The Court has held that where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  See Karnas, 1 Vet. App. 308.

The Rating Schedule, prior to the November 1996 amendments, 
provided a 10 percent disability rating for mild impairment 
of social and industrial adaptability; a 30 percent 
disability rating with evidence of definite impairment of 
social and industrial adaptability; and a 50 percent 
disability rating with evidence of considerable impairment of 
social and industrial adaptability.  A 70 percent rating 
required evidence of severe impairment of social and 
industrial adaptability and a 100 percent disability rating 
was assignable when there was totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, resulting in a 
profound retreat from mature behavior and a demonstrable 
inability to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, General Rating Formula for Psychoneurotic Disorders 
(effective before November 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
qualify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  In a precedent opinion, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2000).  

The Court has also held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Based upon the medical evidence of record, the Board finds a 
disability rating in excess of 30 percent under the Rating 
Schedule criteria in effect prior to November 1996 is not 
warranted.  Overall, the persuasive medical evidence 
demonstrates the veteran's PTSD is moderately disabling.  
Although the July 1994 VA examiner provided diagnoses of 
chronic severe PTSD and substance abuse disorders and 
assigned a GAF score of 35, the Board finds the January 1996 
private psychological evaluation, July 1998 VA psychiatric 
clinic report, and VA psychiatric examinations in September 
1998 and May 2000 are persuasive evidence of a moderate 
functional impairment.  The Board also notes the July 1994 
examination was conducted during a period when the veteran 
was experiencing domestic and legal problems and that there 
is no other prior or subsequent evidence of a more severe 
psychiatric disorder.  In addition, that examination did not 
include diagnoses of depression or dysthymia.

The other reported GAF scores were generally in the range of 
51 to 60 which is indicative of moderate difficulty in social 
and occupational functioning.  While the May 2000 VA examiner 
stated the veteran's functioning was in the low moderate 
range, the Board finds the impairment is demonstrated to be 
more than moderate but less than rather large and is most 
appropriately classified as a "definite impairment of social 
and industrial adaptability."  

The November 1996 amendments to the Rating Schedule provide a 
10 percent rating with evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication; a 30 percent rating 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Rating Schedule also 
indicate that the nomenclature employed in the schedule is 
based upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Under the current version of the Rating Schedule criteria, 
the Board also finds the veteran is not entitled to an 
evaluation in excess of 30 percent.  Medical evidence 
demonstrates his service-connected depressive disorder and 
dysthymia is presently manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, and chronic sleep impairment.  Although the 
veteran also reported symptoms indicative of a more severe 
impairment, including disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships, suicidal ideation, and impaired impulse 
control, the Board finds the January 1996 private 
psychological evaluation, the May 1998, July 1998, and 
February 1999 VA clinical reports, and the September 1998 and 
May 2000 VA psychiatric examination reports are persuasive 
evidence of no more than a moderate impairment.  

In fact, the May 2000 examiner found that although the 
veteran complained of a severe functional impairment his 
ability to attend school and to care for his son indicated 
his impairment was not severe.  Therefore, the Board finds 
the veteran's disability warrants no more that a 30 percent 
disability rating under the new criteria.

While the veteran sincerely believes his service-connected 
major depressive disorder and dysthymia are more severe than 
indicated by the examination reports and the present 
disability evaluation, he is not a medical practitioner and 
is not competent to offer medical opinions.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (2000).  
The record reflects that the RO considered and declined to 
refer the veteran's case for an extraschedular rating. 

Based upon a comprehensive review of the record, the Board 
finds that the regular schedular standards applied in this 
case adequately describe and provide for the veteran's 
service-connected major depressive disorder and dysthymia.  
Although the veteran contends that his service-connected 
psychiatric disorders have resulted in marked interference 
with employment, the Board finds that the evidence is not 
probative of a more severe or total industrial impairment 
solely due to his service-connected major depressive disorder 
and dysthymia.  There is also no evidence of frequent periods 
of hospitalization related to these disorders; therefore, the 
Board finds entitlement to extraschedular rating 
consideration is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Based upon the evidence of record, the Board finds no 
provision upon which to assign a higher or "staged" rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for service-connected major 
depressive disorder and dysthymia.


ORDER

Entitlement to an increased original rating for service-
connected major depressive disorder and dysthymia is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  Among other things, 
the VCAA eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  See also 
Karnas, 1 Vet. App. 308.

Because of the change in the law, the Board finds a remand is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

In addition, in this case, in a November 1994 statement the 
veteran reported in-service stressors including continuous 
mortar attacks upon his base, witnessing dead and bloated 
bodies near an overturned military vehicle, and firing at the 
enemy when a truck in which he was a passenger was attacked.  

The Board notes that the RO denied the veteran's claim as not 
well grounded, in essence, because service records were not 
indicative of combat and because the evidence of record did 
not establish the occurrence of a claimed in-service 
stressor.  In light of recent changes in law and as an 
attempt to verify the veteran's claimed stressors with the 
Armed Services Center for Research of Unit Records (USASCRUR) 
was not requested, the Board finds further development is 
required prior to appellate review.

The Board also notes that during the course of this appeal 
the Court in Cohen v. Brown, 10 Vet. App. 128 (1997), altered 
the analysis required in claims for entitlement to service 
connection for PTSD.  Significantly, the Court held that VA 
had adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect was that 
the criteria changed from an objective "would evoke ... in 
almost anyone" standard in assessing whether a stressor was 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.  

It is noted that the regulatory amendments to 38 C.F.R. 
§§ 4.125 & 4.126, and the incorporation of DSM-IV, may have a 
liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or is not shown to have "engaged in combat 
with the enemy."  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas, 1 Vet. App. at 312-313.  

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen, 10 Vet. App. 128.  

Subsequently, the regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in VA law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  The regulation now 
provides that if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).

The Board also notes that in the case of a veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, the law provides that VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304(d) (2000).

The Court has held, however, that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

VA's General Counsel has recently held that "the ordinary 
meaning of the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his PTSD and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should request the veteran 
provide specific information concerning 
his claimed in-service stressor 
incidents, to include approximate dates, 
times, locations and identities of 
individuals involved, including their 
names, ranks and units.  The veteran 
should be advised that this information 
is necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.

3.  The RO should review the file and 
prepare a summary of the veteran's 
claimed combat experience and stressor 
events.  This summary and all supporting 
documents should be sent to the USASCRUR 
at 7798 Cissna Road, Springfield, 
Virginia 22150-3197.  The USASCRUR should 
be requested to certify the occurrence of 
the incident(s) and any indication of the 
veteran's involvement therein.  If unable 
to provide such information, the USASCRUR 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

4.  Following the above, the RO must make 
specific determinations, based on the 
complete record, with respect to whether 
the veteran engaged in combat with the 
enemy or was exposed to a stressor or 
stressors in service, and if so, to 
identify the nature of the specific 
stressor or stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be informed of the 
RO's combat or stressor verification 
determinations for the purpose of 
providing an opinion as to whether any 
event during active service has resulted 
in a current psychiatric disability.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressor supporting the diagnosis 
must be identified, including the 
evidence documenting the stressor.  If 
the examiner finds that PTSD is related 
to stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue of entitlement to 
service connection for PTSD.  The RO 
should consider all applicable laws and 
regulations, including 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



